Citation Nr: 0904006	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  He was born in July 1919, and died on June [redacted], 2005.

On prior occasions, the Board has reviewed various aspects of 
the veteran's service-connected disabilities.  At the time of 
his death, service connection was in effect for chronic skin 
ulcer, left inguinal herniorrhaphy scar, rated as 40 percent 
disabling; hiatal hernia, rated at 30 percent; trichophytosis 
of the feet, rated at 10 percent; draining lesion at the site 
of left inguinal hernia surgery, rated at 10 percent; and 
residuals of bilateral inguinal herniorraphies, rated as 
noncompensably disabling.  A total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) was in effect from July 11, 1997.

Just prior to his death, the Board had remanded the case in a 
then pending appeal on the issue of entitlement to aid and 
attendance benefits.  That issue, per se, died with the 
veteran, since the appellant, who is the veteran's widow, has 
not pursued the issue on an accrued benefits basis.

On August 3, 2007, a Board Deputy Vice Chairman granted the 
motion to advance this case on the docket pursuant to 38 
U.S.C. § 7107 and 38 C.F.R. § 20.900(c).

The case was remanded by the Board in August 2007 for 
acquisition of additional medical records and medical opinion 
evidence, all of which are now in the file.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for chronic skin ulcer, left inguinal 
herniorrhaphy scar, rated as 40 percent disabling; hiatal 
hernia, rated as 30 percent disabling; trichophytosis of the 
feet, rated at 10 percent; draining lesion at the site of 
left inguinal hernia surgery, rated at 10 percent; and 
residuals of bilateral inguinal herniorraphies, rated at 0 
percent.  A TDIU rating was in effect from July 11, 1997.

2.  According to his death certificate, the veteran died on 
June [redacted], 2005, due to sepsis syndrome (immediate cause of 
death), with conditions leading to his death described as 
acute myocardial infarction and acute stroke, all of "days" 
in duration.  Shown as other significant conditions 
contributing to death were chronic obstructive pulmonary 
disease, "palliative care", and renal failure.

3.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
the veteran's death was related to his military service or to 
his service-connected disabilities.

4.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
service-connected disabilities contributed to, aided, or lent 
assistance to producing the veteran's death, or made him less 
capable of resisting his terminal disease. 


CONCLUSION OF LAW

The cause of the veteran's death was not related to, 
contributed to, or otherwise lent assistance to by any injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a)(c), 
3.307, 3.309, 3.310, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of the information, 
to include any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

Since the appellant filed her claim for benefits, and after 
the case was certified on appeal, the matter has been 
remanded for development.  All available private medical 
records and a medical opinion have been added to the claims 
file, and she has indicated that she has nothing further to 
submit.  An SOC and SSOCs were issued, in which the 
requirements to support the claim were discussed at length.  
In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  Following the 
Board's remand in October 2003, the RO/AMC advised the 
appellant on numerous occasions that it was seeking to obtain 
additional evidence, and asked her to provide any information 
and/or evidence which might pertain to her appeal.  

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  She has submitted additional 
information, and has indicated that she has no other 
information or evidence to substantiate the claim.


In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal, nor has she suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

The Board notes that the recent remand was again to include 
an attempt to acquire additional records from a private 
faculty where the veteran had his terminal care and from 
which earlier records had been obtained.  Basedupon the 
response to an inquiry sent to that facility and VA 
facilities, all records appear to be now in the file.  
Further pursuit of such records would not seem to be either 
feasible or productive.

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board notes 
that such information was provided to the appellant, and, 
given the nature of the conclusion herein, any presumption of 
error as to VCAA notice has either been rebutted or is moot 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II. Applicable Legal Criteria

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

When it is determined that a veteran's death was service 
connected, his surviving spouse is generally entitled to 
dependency and indemnity compensation (DIC).  See 38 U.S.C.A. 
§ 1310.

If the decedent's death is determined not to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits, under certain specific conditions set out by law.  
DIC is payable to the surviving spouse where it is shown that 
the veteran's death was not the result of willful misconduct, 
and he (1) was continuously rated totally disabled for the 10 
years immediately preceding death; or (2) was rated totally 
disabled upon separation from service, was continuously so 
rated, and died more than five but less than ten years after 
separation from service; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).  The implementing regulation is at 38 
C.F.R. § 3.22.  In the present case, however, the appellant 
has not asserted, and the record does not reflect, that the 
veteran was entitled to a TDIU rating for any time prior to 
July 1997.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  All the 
evidence of record has been reviewed, and pertinent evidence 
will be delineated herein.  However, the Board's analysis 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

In substance, and after considerable effort to obtain all 
data including via a remand in 2007, the Board is satisfied 
that all available documentation is now in the file, and the 
claim must be addressed based on that which is now of record.

The terminal VA hospitalization report summary, prepared at 
the VA Medical Center (VAMC) in Temple, Texas, reflects that 
the veteran had been discharged from that facility on May 27, 
2005, and apparently went home with his wife for in-home 
care.  On an unspecified date thereafter, he had been 
transported by EMS to a private emergency room in Groesbeck, 
Texas, and then transferred from there to the Temple VAMC 
emergency room on May 30, 2005.  There he was admitted to the 
nursing home care unit on for palliative care related to 
acute stroke, myocardial infraction and "possible sepsis - 
no further workup or aggressive treatment desired per 
family". 

The veteran's clinical records show that he had experienced 
periodic bouts of infections associated with his service-
connected disabilities.  The clinical findings in that regard 
from VA examinations in 1997 and again in 2003, shortly 
before his death, have been pointed out by the appellant's 
representative.  In that regard, the Board notes an 
examination report dated October 27, 1997, at the VAMC in 
Temple, Texas, which indicated that the veteran had a chronic 
and recurrent infection due to a nonhealing lesion in his 
left inguinal area.  Further, an examination report at the 
same facility, dated April 17, 2003, indicated recurrent 
infection at the left inguinal hernia site.  The 
representative asserts that the veteran was treated with 
broad spectrum antibiotics for possible sepsis including at 
the time of, and shortly before, his death.

The appellant and her representative contend that the 
veteran's terminal widespread sepsis syndrome was, in at 
least part, a reflection of, and intimately associated with, 
the massive infection due to his service-connected 
disabilities, which had been intermittently but 
intransigently present for years prior to his death.  

Alternatively, the appellant also asserts that her husband's 
service-connected disabilities, as shown above, and rated as 
TDIU since 1997, were significant contributors to his death 
and certainly rendered him appreciably more susceptible to 
the conditions which ultimately caused his death.  

As a result of development by the RO and pursuant to the 
Board's 2007 remand, extensive additional clinical data is 
now in the file, including for the veteran's terminal care.  
All of that evidence was forwarded to a VA physician with 
expertise in infectious diseases, to render an opinion as to 
the impact of the veteran's service-connected disabilities, 
including multiple longstanding drug-resistant infections, on 
the cause of his death, by addressing the following 
questions:

a.  Is it at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that the 
veteran's service-connected disabilities, either 
singly or jointly with some other condition, acted 
as the immediate or underlying cause of death, or 
were in any manner etiologically related thereto, 
or is such a causal or etiological relationship 
unlikely (i.e., less than a 50-50 probability)? 

b.  Is it at least as likely as not that the 
veteran's service-connected disability(ies) 
contributed to the cause of his death in that 
it/they contributed substantially or materially to 
death, combined to cause death, or aided or lent 
assistance to the production of death, or is such a 
contribution to his cause of death unlikely? 

c.  Is it at least as likely as not that the 
debilitating effects of the veteran's service-
connected disability(ies) made him materially less 
capable of resisting the fatal disease or had a 
material influence in accelerating death, or was 
the primary cause of death so overwhelming that 
eventual death would have been anticipated 
irrespective of his coexisting conditions, thereby 
rendering such a debilitating effect or material 
influence upon his cause of death unlikely?  

d.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find against 
it.  If the reviewer cannot answer any question 
posed without resorting to unsupported speculation, 
the reviewer should so state.

e.  Any opinion rendered should be reflective of 
the aggregate evidence of record, and a complete 
rationale for the opinion(s) expressed should be 
provided.

The case was reviewed en toto by the physician to whom the 
case had been referred as a specialist in infectious, immune, 
and nutritional disabilities, as the record so states.  In 
August 2008, he rendered the following opinion:

(The veteran) died June [redacted], 2005, following 
admission to the hospital for acute cerebrovascular 
accident, acute myocardial infarction, and acute 
renal failure due to urinary obstruction from 
benign prostatic hypertrophy.  Records also show 
that he had pneumonia, with an infiltrate in the 
left lung base.  He had recently been hospitalized 
for treatment of an exacerbation of COPD, for which 
he was on continuous home oxygen.  He had 
previously been hospitalized several times for COPD 
exacerbations.  

He was markedly debilitated, and in fact, blinded 
by the acute stroke which had prompted the last 
admission.  And he demonstrated multisystem 
failure, as well as likely systemic sepsis, with 
the pneumonic process in the lung, and the 
obstructed urinary tract as the likely sources of 
infection.  

Once it was apparent that the prognosis was dismal, 
due to his advanced age and the severity of the 
dysfunction of multiple vital organ systems, 
pulmonary, cardiovascular, cerebral, and renal, and 
thus his family opted, reasonably so, for 
palliative, nonaggressive care; to keep him 
comfortable and not artificially prolong the dying 
process.  His death on June [redacted], 2005, was thus 
expected and no autopsy was done.

The physician further opined:

As to the etiology of his death: as stated above, 
he had suffered multiple severe insults to major 
organ systems: cardiovascular, cerebrovascular, 
pulmonary and renal.  These conditions were the 
combined, substantive and material causes of his 
death, which would have been the ultimate outcome 
with or without the service connected conditions of 
chronic skin ulcer, dermatophytosis of the feet, 
residuals of bilateral inguinal hernias, hiatal 
hernia and lesion of the left inguinal hernia site 
(the last of which had been treated and resolved 
since 1997). 

The medical records do not indicate that there was 
any material or substantive etiological 
contribution of his service connected conditions, 
singly or in combination, to his death.  None of 
these conditions (named above) acted as the 
immediate cause of death, contributed materially or 
substantially to his cause of death, nor were they 
effective in making him more likely to succumb to 
his cause of death, nor did they accelerate his 
death.  As stated above, the ultimate outcome would 
have been the same, due to his severe multisystem 
failures, even without the presence or effects of 
the service-connected conditions.

In assessing the appellant's claim, from the outset, the 
Board finds that the development which has taken place has 
obtained all reasonably available data; and specifically, for 
reasons cited above, with all due respect for the recent 
argument by the appellant's representative, that the opinion 
now in the file from the medical specialist amply and 
adequately fulfills the requirement of the remand request 
pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As discussed above, the veteran did have several serious 
service-connected disabilities, but they did not intimately 
affect the organs involved in his death.  In this regard, 
there is an unequivocal medical opinion of record, based upon 
a review of the veteran's records, indicating that his demise 
was not of service origin.  Moreover, there is competent 
medical evidence and credible opinion that service-connected 
disabilities did not contribute to, aid, or lend assistance 
to the production of the veteran's death, or make him less 
capable of resisting the fatal disease.  There is no 
comparable evidence or credible opinion to the contrary.

After careful consideration, the Board finds that the 
evidence preponderates against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


